Writ of error was sued out to judgment on demurrer to an amended declaration although at the time of the judgment the plaintiff had filed a second amended *Page 860 
declaration for the evident purpose of confessing error under rule 40 of the common law rules. In this situation the entry of the judgment on the demurrer to the first amended declaration was error.
Reversed.
TERRELL, C. J., BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.